Exhibit 10.7

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement is dated as of June 30, 2003 and
is entered into between Renaissance Services Ltd. (the ‘‘Company’’), and William
J. Ashley (‘‘Employee’’).

WHEREAS, the Company and Employee are presently parties to an Employment
Agreement, dated as of December 1, 2001 (the ‘‘Prior Agreement’’); and

WHEREAS, the Company desires to enter into an amended and restated agreement
embodying the terms of Employee’s continued employment (this ‘‘Agreement’’) and
the Employee desires to enter into this Agreement and to accept such continued
employment, subject to the terms and provisions of this Agreement.

NOW, THEREFORE, the parties hereby agree:

ARTICLE I.

Employment, Duties and Responsibilities

1.01. Employment. During the Term (as defined below), Employee shall serve as a
key employee of the Company. Employee agrees to devote his full time and efforts
to promote the interests of the Company.

1.02. Duties and Responsibilities. Employee shall have such duties and
responsibilities as specified by the person to which the Employee directly
reports and who supervises the Employee’s work on a regular basis (the ‘‘Direct
Supervisor’’). These duties and responsibilities may be modified from time to
time and as are consistent with the Employee’s position.

1.03. Base of Operation. Employee’s principal base of operation for the
performance of his duties and responsibilities under this Agreement shall be the
offices of the Company in Bermuda; provided, however, that Employee shall
perform such duties and responsibilities outside of Bermuda as shall from time
to time be reasonably necessary to fulfill his obligations
hereunder.  Employee’s performance of any duties and responsibilities outside of
Bermuda shall be conducted in a manner consistent with any guidelines provided
to Employee by the Board of Directors of the Company (the ‘‘Company’s Board’’).

ARTICLE II.

Term

2.01. Term. Subject to Article V, the employment of the Employee under this
Agreement shall be for a term (the ‘‘Term’’) commencing as of the date first
written above and continuing until the first anniversary of the date first
written above; provided, however, that the Term shall be extended for successive
one-year periods as of each anniversary date of the date first written above
(each, a ‘‘Renewal Date’’) unless, with respect to any such Renewal Date, either
party hereto gives the other party at least 30 days prior written notice of its
election not to so extend the Term.

ARTICLE III.

Compensation and Expenses

3.01. Salary, Incentive Awards and Benefits. As compensation and consideration
for the performance by Employee of his obligations under this Agreement,
Employee shall be entitled, during the Term, to the following (subject, in each
case, to the provisions of Article V hereof):

(a) Salary; Bonus. The Company shall pay Employee a base salary at a rate to be
determined by the Company’s Board, upon recommendation of the Direct Supervisor,
or if such Direct Supervisor


--------------------------------------------------------------------------------


is not an officer of the Company, an officer of the Company. Bonuses shall be
payable at the discretion of the Company. Salary and bonuses shall be payable in
accordance with the normal payment procedures of the Company and subject to such
withholding and other normal employee deductions as may be required by law.

(b) Awards. Employee may participate in the stock incentive plans of the
Company, as amended through the date hereof and hereafter from time to time (the
‘‘Plans’’) of RenaissanceRe Holdings Ltd. (‘‘Holdings’’), the Company’s ultimate
parent company. Employee may receive grants from time to time as determined by
the Compensation Committee of the Holdings Board of Directors. Employee shall
enter into separate award agreements with respect to such awards granted to him
(‘‘Awards’’) under the Plans, and his rights with respect to such Awards shall
be governed by the Plans and such award agreements.

(c) Benefits. Employee shall be eligible to participate in such life insurance,
health, disability and major medical insurance benefits, and in such other
employee benefit plans and programs for the benefit of the employees and
officers of the Company, as may be maintained from time to time during the Term,
in each case to the extent and in the manner available to other employees of the
Company, subject to the terms and provisions of such plan or program.

(d) Vacation. Employee shall be entitled to reasonable paid vacation periods, in
accordance with Company policy, to be taken at his discretion, in a manner
consistent with his obligations to the Company under this Agreement, and
subject, with respect to timing, to the reasonable approval of the Employee’s
supervisor at the Company.

(e) Indemnification/Liability Insurance. The Company shall indemnify Employee as
required by the Bye-laws, and may maintain customary insurance policies
providing for indemnification of Employee.

3.02. Expenses; Perquisites. During the Term, the Company shall provide Employee
with the following expense reimbursements and perquisites:

(a) Business Expenses. The Company will reimburse Employee for reasonable
business-related expenses incurred by him in connection with the performance of
his duties hereunder, subject, however, to the Company’s policies relating to
business-related expenses as in effect from time to time.

(b) Other Benefits. The Company may also provide for other benefits for Employee
as it determines from time to time.

ARTICLE IV.

Exclusivity, Etc.

4.01. Exclusivity. Employee agrees to perform his duties, responsibilities and
obligations hereunder efficiently and to the best of his ability. Employee
agrees that he will devote his entire working time, care and attention and best
efforts to such duties, responsibilities and obligations throughout the Term.

4.02. Other Business Ventures. Employee agrees that during the Term he will not
own, directly or indirectly, any controlling or substantial stock or other
beneficial interest in any business enterprise which is engaged in business
activities that are competitive with the business activities of the Company or
any of its divisions, subsidiaries or affiliates. The preceding sentence
notwithstanding, Employee may own, directly or indirectly, up to 1% of the
outstanding capital stock of any business having a class of capital stock which
is traded on any major stock exchange or in a national over-the-counter market.

4.03. Confidential Information. Employee agrees that he will not, at any time
during or after the Term, make use of or divulge to any other person, firm or
corporation any trade or business secret, process, method or means, or any other
confidential information concerning the business or policies of

2


--------------------------------------------------------------------------------


the Company or any of its divisions, subsidiaries or affiliates, which he may
have learned in connection with his employment hereunder. For purposes of this
Agreement, a ‘‘trade or business secret, process, method or means, or any other
confidential information’’ shall include, but shall not be limited to, any
confidential or proprietary information, trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, management organization information, operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information relating to the
Company or any of its divisions, subsidiaries or affiliates, or that the Company
or any of its subsidiaries or affiliates may receive belonging to suppliers,
customers or others who do business with the Company or any of its divisions,
subsidiaries or affiliates. Employee’s obligation under this Section 4.03 shall
not apply to any information which (i) is known publicly; (ii) is in the public
domain or hereafter enters the public domain without the fault of Employee;
(iii) is known to Employee prior to his receipt of such information from the
Company or any of its divisions, subsidiaries or affiliates, as evidenced by
written records of Employee or (iv) is hereafter disclosed to Employee by a
third party not under an obligation of confidence to the Company or any of its
divisions, subsidiaries or affiliates. Employee agrees not to remove from the
premises of the Company, or as applicable, the premises of any of its divisions,
subsidiaries or affiliates, except as an employee of the Company in pursuit of
the business of the Company, its divisions, subsidiaries or affiliates, or
except as specifically permitted in writing by the Company’s Board, any document
or other object containing or reflecting any such confidential information.
Employee recognizes that all such documents and objects, whether developed by
him or by someone else, will be the sole exclusive property of the Company and
its divisions, subsidiaries or affiliates, as applicable. Upon termination of
his employment hereunder, Employee shall forthwith deliver to the Company all
such confidential information, including without limitation all lists of
customers, correspondence, accounts, records and any other documents or property
made or held by him or under his control in relation to the business or affairs
of the Company or its subsidiaries or affiliates, and no copy of any such
confidential information shall be retained by him.

4.04. Non-Competition Obligations. During the Term and, other than in the case
of the death of the Employee, upon any termination of the employment of the
Employee (including a termination by reason of either party’s election not to
extend the Term as provided in Section 2.01), the Employee shall not, during the
Non-Competition Period (as defined below), directly or indirectly, whether as an
employee, consultant, independent contractor, partner, joint venturer or
otherwise, (A) engage in any business activities relating to catastrophe
modeling, or underwriting catastrophe risks, on behalf of any person that
competes, to a material extent, with the Company or its affiliates, or engage in
other business activities reasonably determined by the Company’s board to be
competitive, to a material extent, with any substantial type of kind of business
activities conducted by the Company or any of its affiliates at the time of
termination; (B) on behalf of any person or entity engaged in business
activities competitive with the business activities of the Company or any of its
divisions, subsidiaries or affiliates, solicit or induce, or in any manner
attempt to solicit or induce, any person employed by, or as agent of, the
Company or any of its divisions, subsidiaries or affiliates to terminate such
person’s contract of employment or agency, as the case may be, with the Company
or with any such division, subsidiary or affiliate or (C) divert, or attempt to
divert, any person, concern, or entity from doing business with the Company or
any of its divisions, subsidiaries or affiliates, nor attempt to induce any such
person, concern or entity to cease being a customer or supplier of the Company
or any of its divisions, subsidiaries or affiliates. The preceding sentence
notwithstanding, in the case of (i) any termination of employment by the Company
or the Employee, and (ii) an election by the Company or the Employee not to
extend the term as provided in Section 2.01, the Company may elect within 30
days after such termination, to waive the Employee’s non-competition
obligations, in which case it shall not be required to make payments to the
Employee during the Non-Competition Period, as provided in section 5.05(a).
Non-Competition Period means the period of one year following the date of
termination of employment, or such shorter period as the Company may elect
within 30 days after such termination.

3


--------------------------------------------------------------------------------


4.05. Remedies. Employee acknowledges that the Company’s remedy at law for a
breach by him of the provisions of this Article IV will be inadequate.
Accordingly, in the event of a breach or threatened breach by Employee of any
provision of this Article IV, the Company shall be entitled to injunctive relief
in addition to any other remedy it may have. If any of the provisions of, or
covenants contained in, this Article IV are hereafter construed to be invalid or
unenforceable in any jurisdiction, the same shall not affect the remainder of
the provisions or the enforceability thereof in any other jurisdiction, which
shall be given full effect, without regard to the invalidity or unenforceability
in such other jurisdiction. If any of the provisions of, or covenants contained
in, this Article IV are held to be unenforceable in any jurisdiction because of
the duration or geographical scope thereof, the parties agree that the court
making such determination shall have the power to reduce the duration or
geographical scope of such provision or covenant and, in its reduced form, such
provision or covenant shall be enforceable; provided, however, that the
determination of such court shall not affect the enforceability of this Article
IV in any other jurisdiction.

ARTICLE V.

Termination

5.01. Termination for Cause. The Company shall have the right to terminate
Employee’s employment at any time for ‘‘Cause’’. For purposes of this Agreement,
‘‘Cause’’ shall mean (a) Employee’s failure to perform his duties under this
Agreement, (b) the engaging by Employee in misconduct which is injurious to the
Company or any of its divisions, subsidiaries or affiliates, monetarily or
otherwise, (c) the commission by Employee of any act of fraud or embezzlement
(d) the conviction of Employee of a felony, or (e) Employee’s material breach of
the provisions of any of Sections 4.01, 4.02, 4.03, or 4.04 of this Agreement,
provided Employee has received prior written notice of such breach.

5.02. Death. In the event Employee dies during the Term, the Employee’s
employment shall automatically terminate, such termination to be effective on
the date of Employee’s death.

5.03. Disability. In the event that Employee suffers a disability which prevents
him from substantially performing his duties under this Agreement for a period
of at least 90 consecutive days, or 180 non-consecutive days within any 365-day
period, and Employee becomes eligible for the Company’s long-term disability
plan, the Company shall have the right to terminate the Employee’s employment,
such termination to be effective upon the giving of notice to Employee in
accordance with Section 6.03 of this Agreement.

5.04. Termination Without Cause. The Company may at any time terminate
Employee’s employment for reasons other than Cause.

5.05. Effect of Termination.

(a) Obligations of Company. In the event of any termination of the Employee’s
employment hereunder, the Company shall pay Employee any earned but unpaid base
salary up to the date of termination. In addition, upon a termination of
Employee’s employment for any reason other than the Employee’s death (including
a termination by reason of either party’s election not to extend the Term as
provided in Section 2.01), the Company shall continue to pay Employee during the
Non-Competition Period his then current base salary (except that, in the event
of a Termination without Cause, a termination by reason of Employee’s
disability, or in the event that the Company elects not to extend the Term as
provided in Section 2.01, the continued monthly payments shall be based on 175%
of Employee’s base salary as in effect at the time of Employee’s termination),
with such amounts to be paid in equal monthly installments commencing on the
date which is one month after the date of such termination and continuing for
the term of the Non-Competition Period. The preceding sentence notwithstanding,
in the event of a termination of employment described in the penultimate
sentence of Section 4.04 of this Agreement, if the Company elects to waive the
Employee’s non-competition obligation within 30 days after the date of such
termination, the Company shall not be required to make the payments described in
the preceding sentence.

4


--------------------------------------------------------------------------------


(b) Awards. Employee’s rights with respect to Awards, upon any termination of
his employment with the Company, shall be governed exclusively by the terms and
conditions of the Plans and any award agreements executed by Employee in
connection with the Plans.

(c) Obligations of Employee. Employee may terminate his employment at any time
by 10 days’ written notice to the Company. Employee shall have no obligations to
the Company under this Agreement after the termination of his employment other
than as provided in Section 5.07, and except and to the extent Sections 4.03,
4.04 or 4.05 shall apply.

5.06. Termination Following a Change in Control. In the event that a Change in
Control (as such term is defined in Holdings’ 2001 Stock Incentive Plan) occurs
and, on or within one year following the date of such Change in Control, the
Employee’s employment is terminated by the Company without Cause, or the Company
elects not to extend the Term as provided in Section 2.01, or the Employee
terminates his employment voluntarily for ‘‘Good Reason’’ (as hereinafter
defined), then in lieu of the payments described in the second sentence of
Section 5.05(a), the Company shall pay the Employee, within fifteen days
following the date of such termination, a lump sum cash amount equal to two
times the sum of:

(a) Employee’s annual base salary at the highest rate in effect during the Term;
and

(b) the highest regular annual bonus paid or payable to the Employee over the
preceding three fiscal years (excluding any extraordinary or non-recurring
bonus); provided, however, that in no event shall the amount calculated in this
subsection (b) exceed 150% of Employee’s specified target bonus for the year in
which such termination occurs.

For purposes of this Agreement, ‘‘Good Reason’’ means

(i) any action taken or failed to be taken by the Company or any of its officers
which, without Employee’s prior written consent, changes Employee’s position
(including titles), authority, duties or responsibilities from those in effect
prior to the Change in Control, or reduces Employee’s ability to carry out such
duties and responsibilities;

(ii) any failure by the Company to comply with any of the provisions of Section
3 of this Agreement, other than an insubstantial or inadvertent failure which is
remedied by the Company promptly after receipt of notice thereof from Employee;

(iii) the Company’s requiring Employee to be employed at any location more than
35 miles further from his current principal residence than the location at which
Employee was employed immediately preceding the Change in Control; or

(iv) any failure by the Company to obtain the assumption of and agreement to
perform this Agreement by a successor as contemplated by Section 6.02(b) of this
Agreement.

Except as specifically provided in this Section 5.06, the effect of a
termination of Employee’s employment following a Change in Control shall be
governed by the provisions of Section of 5.05.

5.07. Post-Termination Cooperation. Following any termination of Employee’s
employment for any reason, Employee shall reasonably cooperate with the Company
to assist with existing or future investigations, proceedings, litigations or
examinations involving the Holdings, the Company or any of their respective
affiliates. For each day, or part thereof, that Employee provides assistance to
the Company as contemplated hereunder, the Company shall pay Employee an amount
equal to (x) divided by (y), where (x) equals the sum of Employee’s annual base
salary and target bonus as in effect on the date of Employee’s termination of
employment, and (y) equals 200. In addition, upon presentment of satisfactory
documentation, the Company will reimburse Employee for reasonable out-of-pocket
travel, lodging and other incidental expenses he incurs in providing such
assistance. Employee shall not be required to travel to Bermuda to provide any
assistance contemplated hereunder, but, if requested by the Company, shall make
reasonable good faith efforts to travel to such locations as the Company may
reasonably request.

5


--------------------------------------------------------------------------------


ARTICLE VI.

Miscellaneous

6.01. Life Insurance. Employee agrees that the Company or any of its divisions,
subsidiaries or affiliates may apply for and secure and own insurance on
Employee’s life (in amounts determined by the Company). Employee agrees to
cooperate fully in the application for and securing of such insurance, including
the submission by Employee to such physical and other examinations, and the
answering of such questions and furnishing of such information by Employee, as
may be required by the carrier(s) of such insurance. Notwithstanding anything to
the contrary contained herein, neither the Company nor any of its divisions,
subsidiaries or affiliates shall be required to obtain any insurance for or on
behalf of Employee.

6.02. Benefit of Agreement; Assignment; Beneficiary. (a)This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, including, without limitation, any corporation or person which may
acquire all or substantially all of the Company’s assets or business, or with or
into which the Company may be consolidated or merged. This Agreement shall also
inure to the benefit of, and be enforceable by, Employee and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

(b) The Company shall require any successor (whether direct or indirect, by
operation of law, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

6.03. Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by telegram
or telex or by registered or certified mail, postage prepaid, with return
receipt requested, addressed: (a) in the case of the Company to Renaissance
Services Ltd., Renaissance House, East Broadway, Hamilton, Bermuda, Attention:
Secretary, or to such other address and/or to the attention of such other person
as the Company shall designate by written notice to Employee; and (b) in the
case of Employee, to Employee at his then current home address as shown on the
Company’s books, or to such other address as Employee shall designate by written
notice to the Company. Any notice given hereunder shall be deemed to have been
given at the time of receipt thereof by the person to whom such notice is given.

6.04. Entire Agreement; Amendment. This Agreement contains the entire agreement
of the parties hereto with respect to the terms and conditions of Employee’s
employment and supersedes any and all prior agreements and understandings,
whether written or oral, between the parties hereto with respect to compensation
due for services rendered hereunder, including the Prior Agreement. This
Agreement may not be changed or modified except by an instrument in writing
signed by both of the parties hereto.

6.05. Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

6.06. Headings. The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

6.07. Enforcement. If any action at law or in equity is brought by either party
hereto to enforce or interpret any of the terms of this Agreement, the
prevailing party shall be entitled to reimbursement by the other party of the
reasonable costs and expenses incurred in connection with such action (including
reasonable attorneys’ fees), in addition to any other relief to which such party
may be entitled. Employee shall have no right to enforce any of his rights
hereunder by seeking or obtaining injunctive or other equitable relief and
acknowledges that damages are an adequate remedy for any breach by the Company
of this Agreement.

6


--------------------------------------------------------------------------------


6.08. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of Bermuda without reference
to the principles of conflict of laws. The parties submit to the non-exclusive
jurisdiction of the courts of Bermuda.

6.09. Agreement to Take Actions. Each party to this Agreement shall execute and
deliver such documents, certificates, agreements and other instruments, and
shall take such other actions, as may be reasonably necessary or desirable in
order to perform his or its obligations under this Agreement or to effectuate
the purposes hereof.

6.10. No Mitigation; No Offset. Employee shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking (and, without limiting the generality of this sentence, no payment
otherwise required under this Agreement shall be reduced on account of) other
employment or otherwise, and payments under this Agreement shall not be subject
to offset in respect of any claims which the Company may have against Employee.

6.11. Attorneys’ Fees. Each party to this Agreement will bear its own expenses
in connection with any dispute or legal proceeding between the parties arising
out of the subject matter of this Agreement, including any proceeding to enforce
any right or provision under this Agreement.

6.12. Termination; Survivorship. This Agreement shall terminate upon termination
of the Employee’s employment, except that the respective rights and obligations
of the parties under this Agreement as set forth herein shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

6.13. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.

6.14. Other Agreements. Employee represents and warrants to the Company that to
the best of his knowledge, neither the execution and delivery of this Agreement
nor the performance of his duties hereunder violates or will violate the
provisions of any other agreement to which he is a party or by which he is
bound.

6.15. Subsidiaries, etc. (a) The obligations of the Company under this Agreement
may be satisfied by any subsidiary or affiliate of the Company for which
Employee serves as an employee under this Agreement, to the extent such
obligations relate to Employee’s employment by such subsidiary or affiliate.

(b) The rights of the Company under this Agreement may be enforced by any
Subsidiary or affiliate of the Company for which Employee serves as an employee
under this Agreement, to the extent such rights relate to Employee’s employment
by such subsidiary or affiliate.

6.16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

ARTICLE VII.

Indemnification of Employee

7.01. Indemnification. The Company shall defend, hold harmless and indemnify
Employee to the fullest extent permitted by Bermuda law, as currently in effect
or as it may hereafter be amended, from and against any and all damages, losses,
liabilities, obligations, claims of any kind, costs, interest or expense
(including, without limitation, reasonable attorneys’ fees and expenses)
(collectively, ‘‘Losses’’) that may be incurred or suffered by Employee in
connection with or arising out of his service with the Company (whether prior to
or following the date hereof), subject only to the provisions of Section 7.02
below.

7.02. Exceptions to Right of Indemnification. No indemnification shall be made
under this Article VII in respect of the following:

7


--------------------------------------------------------------------------------


(a) Losses relating to the disgorgement remedy contemplated by Section 16 of the
US Securities Exchange Act of 1934;

(b) Losses arising out of a knowing violation by Employee of a material
provision of this Article VII or any other agreement to which Employee is a
party with the Company; and

(c) Losses arising out of a final, nonappealable conviction of Employee by a
court of competent jurisdiction for a knowing violation of criminal law.

Moreover, the Company shall not effect any advances, or advance any costs,
relating to any proceeding (or part thereof) initiated by Employee unless the
initiation thereof was approved by the Board of Directors of the Company, or as
may be approved or ordered by a competent tribunal.

7.03. Prepayment of Expenses. Unless Employee otherwise elects via written
notice to the Company, expenses incurred in defending any civil or criminal
action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt by the Company of a
written affirmation of Employee’s good faith belief that his conduct does not
constitute the sort of behavior that would preclude his indemnification under
this Article VII and Employee furnishes the Company a written undertaking,
executed personally or on his behalf, to repay any advances if it is ultimately
determined that he is not entitled to be indemnified by the Company under this
Article VII.

7.04. Continuation of Indemnity. All agreements and obligations of the Company
contained in this Article VII shall continue during the period in which Employee
is employed the Company and shall continue thereafter so long as Employee shall
be subject to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, and whether formal or
informal, by reason of the fact that Employee was a employed by the Company.

7.05. Indemnification Hereunder Not Exclusive. The indemnification and
prepayment of expenses provided by this Article VII is in addition to and shall
not be deemed exclusive of any other right to which Employee may be entitled
under the Company’s Memorandum of Association, the Company’s Bye-Laws, any
agreement, any vote of shareholders or disinterested directors, Bermuda law, any
other law (common or statutory) or otherwise. Nothing contained in this Article
VII shall be deemed to prohibit the Company from purchasing and maintaining
insurance, at its expense, to protect itself or Employee against any expense,
liability or loss incurred by it or him, whether or not Employee would be
indemnified against such expense, liability or loss under this Article VII;
provided that the Company shall not be liable under this Article VII to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Employee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise. In the event the Company makes any
indemnification payments to Employee and Employee is subsequently reimbursed
from the proceeds of insurance, Employee shall promptly refund such
indemnification payments to the Company to the extent of such insurance
reimbursement.

* * *
[Signatures appear on following page.]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the date first above written.

[spacer.gif] RENAISSANCE SERVICES LTD.

[spacer.gif] By: /s/ Peter C. Durhager                                
Name: Peter C. Durhager
Title: Chief Administrative Officer

[spacer.gif] EMPLOYEE

[spacer.gif] By: /s/ William J. Ashley                                    
Name: William J. Ashley
Title: Senior Vice President

9


--------------------------------------------------------------------------------
